UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4138


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FELIPE QUITERIO-ZAVALETA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00384-TDS-1)


Submitted:   November 26, 2014            Decided:   December 9, 2014


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Randall S. Galyon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Felipe Quiterio-Zavaleta, a native and citizen of Mexico,

pled guilty pursuant to a plea agreement to one count of illegal

reentry     of   an         aggravated       felon      in   violation      of    8     U.S.C.

§ 1326(a), (b)(2) (2012).               Pursuant to U.S. Sentencing Guidelines

Manual    (USSG)        § 2L1.2(b)(1)(A)           (2011),    the    presentence        report

(PSR)     applied       a     sixteen-level        enhancement       due    to    Quiterio-

Zavaleta’s 1998 conviction in North Carolina of felony assault with

a firearm on a law enforcement officer.

             The district            court    adopted      the PSR and      the   resulting

advisory sentencing range of seventy-seven to ninety-six months.

The court determined that a sentence of seventy-seven months was

appropriate and then granted the government’s motion for a 45%

downward departure pursuant to USSG § 5K1.1, which yielded a

sentence    of   forty-two           months.         The     court   then     granted      the

parties’ motion to run the federal sentence concurrently with

Quiterio-Zavaleta’s recent state sentence, and reduced his sentence

in the instant case to fifteen months in order to achieve this

result.    Quiterio-Zavaleta appeals.                His attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967), in

which he asserts that there are no meritorious issues for appeal

but argues that the district court erred in determining that the

felony    assault       with     a    firearm      on    a   law    enforcement        officer

constituted         a       “crime       of     violence”          pursuant       to      USSG


                                               2
§ 2L1.2(b)(1)(A).                  Quiterio-Zavaleta            has       filed          a    pro        se

supplemental brief arguing that his federal sentence should run

concurrently with his state sentence and that his fifteen-month

sentence is in the maximum range.                         The government has filed a

response brief.            Finding no error, we affirm.

               We         review       de        novo         the         district             court’s

characterization            of    Quiterio-Zavaleta’s            prior        conviction            as    a

crime of violence for the purpose of enhancing his sentence.

See United States v. Gomez, 690 F.3d 194, 197 (4th Cir. 2012).

Counsel    argues          that     the     district      court          erred      in       enhancing

Quiterio-Zavaleta’s sentence because the assault element of his

prior    offense       is    defined        by   common       law    and      can    encompass            a

“show”    or    “appearance”          of     force      and     violence         that        does    not

require physical contact.                  See State v. Roberts, 155 S.E.2d 303,

305   (N.C.     1967)        (noting       that       assault       in    North      Carolina            is

defined    as       “an    overt    act     or    an    attempt,         or   the        unequivocal

appearance of an attempt, with force and violence, to do some

immediate physical injury to the person of another, which show

of force or menace of violence must be sufficient to put a

person of reasonable firmness in fear of immediate bodily harm”)

(internal quotation marks and citations omitted).                                   Accordingly,

he contends, it does not qualify categorically as a crime of

violence.       See United States v. Donnell, 661 F.3d 890, 893 (4th

Cir. 2011) (utilizing categorical approach to determine whether

                                                  3
a   conviction         qualifies    as     a       crime     of       violence       under    the

Guidelines).       We disagree.

               We conclude that Quiterio-Zavaleta’s prior conviction

in North Carolina for felony assault with a firearm on a law

enforcement       officer       categorically          qualifies          as   a      crime    of

violence and was thus properly used to enhance his sentence.

Accordingly, counsel’s challenge to the sentencing enhancement

is unavailing.           Finally, our review discloses that the issues

raised    in    Quiterio-Zavaleta’s            pro     se       supplemental         brief    are

without merit.

               In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                     We

therefore      affirm     the    district      court’s          judgment.          This      court

requires that counsel inform Quiterio-Zavaleta, in writing, of the

right    to    petition    the    Supreme      Court       of    the    United     States      for

further review.         If Quiterio-Zavaleta requests that a petition be

filed,    but    counsel        believes    that       such       a    petition       would    be

frivolous,      then    counsel     may    move      in     this      court    for    leave     to

withdraw from representation.               Counsel’s motion must state that a

copy thereof was served on Quiterio-Zavaleta.                          Finally, we dispense

with oral argument because the facts and legal contentions are




                                               4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5